UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                         RISCH, CAMPANELLA, and HERRING
                               Appellate Military Judges

                          UNITED STATES, Appellee
                                      v.
             Sergeant First Class MICHAEL J. ROSADODEJESUS
                        United States Army, Appellant

                                   ARMY 20140087

                       Headquarters, 1st Cavalry Division
                        Patricia H. Lewis, Military Judge
    Lieutenant Colonel R. Tideman Penland, Jr., Staff Judge Advocate (pretrial)
      Lieutenant Colonel Alison C. Martin, Staff Judge Advocate (post-trial)

For Appellant: Captain Payum Doroodian, JA; Mr. William E. Cassara, Esquire (on
brief); Captain Joshua B. Fix, JA; Mr. William E. Cassara, Esquire (on reply brief).

For Appellee: Colonel Mark H. Sydenham, JA; Lieutenant Colonel A.G. Courie III,
JA; Major Michael E. Korte, JA; Captain Austin L. Fenwick, JA (on brief).


                                   27 January 2017
                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

CAMPANELLA, Senior Judge:

       A military judge sitting as a general court-martial convicted appellant,
contrary to his pleas, of disobeying a superior commissioned officer, two
specifications of rape, aggravated assault, two specifications of assault consummated
by battery, and child endangerment in violation of Articles 90, 120, 128, and 134 of
the Uniform Code of Military Justice, 10 U.S.C. §§ 890, 920, 928, 934 [hereinafter
UCMJ]. The military judge sentenced appellant to a dishonorable discharge,
confinement for twenty-five years, total forfeitures, and to be reduced to the grade
of E-1. The convening authority approved only so much of the adjudged sentence as
provided for a dishonorable discharge, confinement for twenty-five years, and
reduction to E-1.

       This case is before us for review pursuant to Article 66, UCMJ. Appellant
raises four issues, one of which merits brief discussion and relief. We have
considered the matters personally submitted by appellant pursuant to United States
v. Grostefon, 12 M.J. 431 (C.M.A. 1982); they lack merit.
ROSADODEJESUS—ARMY 20140087

       Appellant complains he suffered an undue, post-trial delay because 489 days
elapsed between his court-martial and the convening authority’s action. While we
find no due process violation under Barker v. Wingo, 407 U.S. 514 (1972), we also
find no reasonable explanation for the delay and processing errors in this case and
accordingly provide relief. See United States v. Collazo, 53 M.J. 721, 727 (Army
Ct. Crim. App. 2000). We will therefore provide relief in our decretal paragraph.

                                   CONCLUSION

      The findings of guilty are AFFIRMED.

       After considering the entire record and the post-trial delay, the court
AFFIRMS only so much of the sentence as provides for a dishonorable discharge,
confinement for twenty-four years and eleven months, and reduction to E-1. All
rights, privileges, and property, of which appellant has been deprived by virtue of
that portion of the sentence set aside by this decision are ordered restored. See
UCMJ arts. 58b(c) and 75(a).

      Chief Judge RISCH and Judge HERRING concur.

                                       FOR
                                        FORTHE
                                            THECOURT:
                                                COURT:




                                        MALCOLMH.
                                       MALCOLM      H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                        Clerk of Court
                                       Clerk of Court




                                          2